—Judgment *1134unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of assault in the first degree (Penal Law § 120.10 [3]). We reject the contention of defendant that he was denied effective assistance of counsel. Defense counsel made an omnibus motion requesting various hearings and discovery material, delivered effective opening and closing statements, adequately cross-examined witnesses, and made appropriate objections to testimony. Defense counsel pursued a viable defense strategy and requested that County Court charge lesser included offenses. Based on the record as a whole, we conclude that defense counsel provided meaningful representation (see, People v Flores, 84 NY2d 184, 187; People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Oneida County Court, Dwyer, J. — Assault, 1st Degree.) Present — Denman, P. J., Hayes, Balio, Boehm and Fallon, JJ.
Memorandum: Defendant was convicted